Citation Nr: 0304482	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  01-07 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for exercise-induced 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
October 1969.  He also had numerous periods of active duty 
for training (ACDUTRA), including from July 11 to 24, 1976; 
July 16 to 30, 1977; January 11 to February 10, 1985; and 
June 16 to July 2, 1994.  His decorations include the Combat 
Action Ribbon and the Purple Heart Medal, with one Oak Leaf 
Cluster.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.    


FINDING OF FACT

It is likely that the appellant's exercise-induced asthma is 
attributable to his military service, specifically to his 
period of ACDUTRA from June 16 to July 2, 1994.  


CONCLUSION OF LAW

Service connection for exercise-induced asthma is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In the instant case, the appellant states that in June 1994, 
he was stationed in Jordan while serving with the Louisiana 
National Guard.  The appellant contends that during that 
period of time, he was exposed to almost continuous dust 
which was blowing at least 80 percent of the time.  He notes 
that he developed a cough and started having problems 
breathing.  The appellant maintains that after his discharge, 
he continued to suffer from breathing problems and a chronic 
cough.  It is the appellant's contention that his currently 
diagnosed exercise-induced asthma is related to his period of 
active duty for training.  

In this regard, a DA Form 2173, Statement of Medical 
Examination and Duty Status, dated in July 1994, shows that 
at that time, while the appellant was on active duty for 
training, he was treated after complaining of a cold of four 
days' duration with a cough and some congestion.  The 
appellant gave a history of pneumonia, with the last case in 
1983.  Upon physical examination, it was noted that the 
appellant was coughing productively and was in mild distress.  
Possible pneumonia was to be ruled out.  Treatment included 
Erythromycin.  

In December 1995, the RO received outpatient treatment 
records from the VA Medical Center (VAMC) in Shreveport, 
Louisiana, from March 1990 to December 1995.  The records 
show that in April 1995, the appellant was examined and it 
was noted that his lungs were clear to auscultation.  
According to the records, the appellant was seen the 
following month and at that time, the impression was chronic 
cough secondary to probable reactive airway disease.  The 
records further reflect that in August 1995, it was reported 
that the appellant had dyspnea on exertion on one half flight 
of stairs.  Upon physical examination, his lungs were clear.  
The assessment included reactive airway disease.  The records 
also show that in December 1995, the appellant was examined 
and at that time, it was noted that his lungs were clear.   

Outpatient treatment records from the Shreveport VAMC, from 
March to October 1996, show that in July 1996, the appellant 
was treated after complaining of a cough and postnasal drip.  
Following the physical examination, the diagnosis was of a 
subglottic web.  The assessment in the ENT (ears, nose, 
throat) clinic a few days later was anterior subglottic with 
anterior shelf and airway obstruction.  The records further 
reflect that in August 1996, the appellant was treated at the 
VA ENT clinic.  At that time, the assessment was intermittent 
cough possibly due to gastroesophageal reflux disease (GERD).   

Outpatient treatment records from the Shreveport VAMC, from 
July 1996 to August 1997, show that in October 1996, the 
appellant was treated at the chest clinic after complaining 
of shortness of breath on exertion and at rest.  At that 
time, he also complained of coughing spells that were 
nonproductive, and reported that he had loss of consciousness 
after coughing.  The appellant stated that he had had these 
symptoms for two and a half years and that his symptoms dated 
back to 1993 when, as a member of the National Guard, he was 
stationed in Jordan for two weeks.  He indicated that while 
he was in the Middle East, he was diagnosed with pneumonia, 
and that since that time, he had had a daily cough that was 
mainly nonproductive.  According to the appellant, his cough 
occurred at rest and could be provoked by hot weather and 
activity.  The appellant revealed that he had not identified 
any palliative maneuvers, and that he had only slight 
improvement following regular use of Albuterol.  According to 
the appellant, his coughing paroxysms could last up to 15 
minutes and they could occur repeatedly over several hours.  
The appellant stated that he had postnasal drip one to two 
times a year following upper respiratory infections, but that 
he had not noted further exacerbation of his cough during 
that time.  He complained of heartburn, and he again noted 
that he had not experienced waxing or waning degrees of 
coughing in association with his heartburn.  The appellant 
was on Zantac for presumed GERD with decreased heartburn, but 
there was no change in his cough.  He had a 10-pack-year 
smoking history, but had quit more than 20 years previously.  
The appellant denied a history of deep vein thrombosis or 
pedal edema, and noted that he had no history of childhood 
respiratory infections or asthma.  He gave a history of a 10 
and a half month tour of duty in Vietnam and indicated that, 
from the ages of 23 to 47, he was a heavy equipment mechanic 
with exposure to diesel fuels, various hydrocarbons and 
solvents, and tear gas. 

Upon physical examination, the examining physician noted that 
the appellant was obese.  The examiner indicated that a 
noncontrast computed tomography (CT) scan, dated in April 
1995, was interpreted as showing basilar increased 
interstitial markings, which were felt to be mild.  The 
examiner also stated that chest x-rays, dated in July 1996, 
were interpreted as showing low lung volumes and bibasilar 
interstitial infiltrate.  According to the examiner, 
laboratory studies showed a negative test for antinuclear 
antibody (ANA), a sedimentation rate that was 12 millimeters 
per hour, and anti-Sjogren A + B that was negative.  The 
impression was chronic cough of unclear etiology with 
multiple possibilities, including asthma, GERD, postnasal 
drip (PND), upper airway abnormality, and parenchymal 
(interstitial) lung disease.   

The Shreveport VAMC outpatient treatment records further show 
that in October 1996, the appellant underwent pulmonary 
function testing.  At that time, it was reported that his 
baseline study was within normal limits.  He underwent 
spirometry both pre- and post exercise along with flow-volume 
loops.  After about ten minutes of exercise, wheezing was 
heard on examination, whereas beforehand his lungs were 
clear.  After the last spirometry, 10 minutes after exercise, 
the appellant was given an Albuterol nebulizer solution.  At 
the end of the respiratory treatment, he developed stridor.  
The stridor terminated prior to the administration of any 
medications.  After several minutes, he again developed 
stridor.  The etiology of the appellant's cough was felt 
likely to be multifactorial and included gastroesophageal 
reflux disease and exercise-induced asthma.  The etiology of 
the stridor was less clear.  One possibility was a reaction 
to the Albuterol or more likely its vehicle (sulfuric acid) 
or laryngeal dysfunction.  

According to the outpatient treatment records from the 
Shreveport VAMC, in December 1996, the appellant was examined 
and exercise-induced asthma was suspected.  The records also 
reflect that in January 1997, the appellant underwent a 
physical examination and the impression was chronic cough 
probably secondary to exercise-induced asthma.  It was noted 
that the appellant was currently on 10 milligrams of 
Prednisone a day.  The examination at that time showed the 
glottis to be within normal limits, with the cords mobile and 
with no edema or erythema.  The epiglottis was within normal 
limits, with no erythema.    

In February 1997, the appellant underwent a CT scan of the 
chest.  The CT scan was interpreted as showing mild fibrosis, 
with small perihilar areas of central lobar emphysema that 
had not progressed or significantly changed.  No interval 
masses, acute pneumoniae, or effusions were seen.

In August 1997, the appellant underwent a VA examination.  At 
that time, he complained of trouble breathing, snoring, 
indigestion, heartburn, and a feeling that his throat was 
shrinking.  The physical examination showed that the 
appellant had a red uvula, and the larynx showed good vocal 
cord movement.  Upon examination of the appellant's nose, 
there was a deviated nasal septum to the left.  An 
examination of the oral cavity and throat was unremarkable.  
The pertinent diagnoses were deviated nasal septum and 
gastric reflux.

In November 1997, the appellant underwent a VA respiratory 
examination which was conducted by D. M., M.D.  At that time, 
Dr. M. noted that the appellant's medical records had been 
reviewed and that he was last hospitalized in October 1996 
with a diagnosis of exercise-induced asthma.  The appellant 
had also been hospitalized in July 1996 with diagnoses of 
subglottic lesion, diabetes mellitus, and hypertension.  At 
that time, he apparently underwent a laryngoscopy, 
bronchoscopy, and rigid esophagoscopy.  Following those 
procedures, he apparently had an episode of laryngospasm and 
was admitted to the hospital for observation.  The pathology 
report for the biopsy taken at the time of the laryngoscopy 
revealed tissue inadequate for diagnosis.  It was reported 
that the appellant was under treatment for a variety of 
conditions, but apparently was not responding to treatment 
for his obesity.  The appellant stated that in 1993, when he 
was in Jordan, he was exposed to dust.  He indicated that he 
became sick and sought medical treatment.  According to the 
appellant, the examining physician thought he might have 
pneumonia, but no x-rays were taken, apparently because the 
capability was not present.  The appellant was treated with 
antibiotics.  He then developed coughing and tightness in the 
chest, and on one occasion, he was coughing so hard that he 
passed out and was admitted to a VA Medical Center.  
(Apparently that record was in Volume I, and only Volume II 
was available for review.)  

The appellant noted that his current symptoms consisted 
mainly of a daily cough that was nonproductive.  He had 
shortness of breath on exertion and sometimes a feeling of 
tightness and of being short-winded at rest.  The appellant 
stated that he had to stop and rest after going up one flight 
of stairs.  Dr. M. indicated that apparently, the appellant 
was not a classic asthmatic, but had been diagnosed as having 
exercise-induced asthma.  According to Dr. M., the appellant 
did not have attacks.  Dr. M. noted that the appellant had 
daily coughing and that the wheezing occurred at times after 
exercise.  Dr. M. further stated that the appellant's 
principal difficulties appeared to be his multiple other 
diagnoses on top of his respiratory problems.  

Upon physical examination, Dr. M. noted that the appellant 
was chronically overweight.  The appellant was able to walk a 
normal speed from the waiting room to the examining room 
without any difficulty.  Lung fields showed diminished 
resonance and diminished breath sound intensity due to the 
obese chest wall.  The pertinent diagnoses included the 
following: (1) exercise-induced asthma, and (2) subglottic 
lesion, 1996.  Dr. M. noted that he could not find any 
reference to treatment of respiratory problems in 1993, while 
the appellant was in the Persian Gulf area.  Nevertheless, 
Dr. M. stated that the appellant's symptoms suggested "that 
that was the onset of his current" difficulties, which had 
been termed by the pulmonary physicians as exercise-induced 
asthma.  It was Dr. M.'s opinion that there was a 
relationship between the appellant's Persian Gulf service and 
the current exercise-induced asthma.

In July 1999, the appellant underwent a VA ENT examination.  
At that time, the examining physician stated that he had 
reviewed all of the records available to him.  The examiner 
indicated that the appellant had given a history of being 
well until 1994, when he was on active duty for training with 
the National Guard in Jordan.  During that time, he developed 
difficulty breathing with a choking sensation.  The symptoms 
continued despite multiple medications from a number of 
physicians. The symptoms were described as a pressure 
sensation in the hypopharyngeal area with a tightness and a 
feeling as if there was a lump in his throat.  It was 
associated with shortness of breath and a feeling that there 
was something obstructing his airway.  He also had some 
abdominal pain associated with a burning sensation, 
especially at night.  The appellant had been seen on a 
regular basis in the VA pulmonary clinic and had been 
diagnosed as having reactive airway disease and was treated 
with medications.  He was also diagnosed with GERD and was 
being following in the medical clinic for that.  In August 
1996, he was suspected of having a subglottic web, but none 
was found on bronchoscopy.  A biopsy of the tracheal wall 
produced insufficient tissue for diagnosis.  The remainder of 
the bronchoscopy was normal.  The VA chest clinic sent him 
for evaluation to the Ear, Nose and Throat clinic, where he 
was seen in March 1999.  A CT scan was reported as normal, 
and the appellant was given some Zyrtec for suspected 
allergic rhinitis.

Following the physical examination, the examiner stated that 
the appellant's examination revealed no apparent ENT disease 
at the present time.  The examiner noted that the history and 
physical examination suggested that the appellant had GERD, 
which could produce a burning sensation in the stomach area 
and some pain in the stomach and lower esophagus with the 
acid entering into the hypopharynx and aspirated into the 
larynx.  According to the examiner, that produced some edema 
and redness of the posterior laryngeal area and caused the 
appellant to have something very similar to reactive airways 
disease.  It would also produce the chronic cough that the 
appellant had had since the onset of his problem.    

In October 2000, the RO received outpatient treatment records 
from the Shreveport VAMC, from April 1997 to October 2000.  
The records show intermittent treatment for the appellant's 
continuing complaints of chest pain and coughing.  The 
records reflect that in January 1998, the appellant underwent 
a stress test after complaining of chest pain while walking 
up stairs.  Following the test, the impression was of a 
normal sestamibi stress test.  The records further show that 
in January 2000, the appellant was treated after complaining 
of coughing and of a sensation of the throat "closing" 
immediately after swallowing.  It was noted that a previous 
modified barium swallow did not reveal the source of the 
throat closing sensation.  It was also noted that the 
appellant exhibited frequent bouts of strong coughing during 
the 25 minute visit.  The assessment was of continued 
coughing and pharyngeal dysphagia symptoms.  

In October 2000, the appellant underwent a VA respiratory 
examination which was conducted by Dr. M.  At that time, the 
appellant stated that in June 1994, he was serving with the 
Louisiana National Guard and was stationed in Jordan.  The 
appellant indicated that during that period of time, he was 
exposed to almost continuous dust which was blowing at least 
80 percent of the time.  He noted that he developed a rash 
and started having problems breathing.  According to the 
appellant, his treating physicians thought that he possibly 
had pneumonia, but that they did not take an x-ray.  The 
appellant revealed that he continued to have difficulty 
breathing and that he had a cough productive of a little 
phlegm.  He stated that he was short of breath on exertion 
and that he wheezed.  According to the appellant, he had 
undergone numerous tests and had been diagnosed with possible 
exercise-induced asthma.  The appellant also gave a history 
of sleep apnea and diabetes.  It was noted that the 
appellant's last chest x-ray, dated in 1999, was within 
normal limits and that previous upper GI series had shown 
gastroesophageal reflux.  

Upon physical examination, Dr. M. noted that the appellant 
was obese.  Dr. M. further noted that the appellant displayed 
essentially no cough during the examination and there was no 
audible wheezing.  Lung fields were clear to physical 
examination with no rales, rhonchi, or wheezes.  The heart 
displayed a regular rate and rhythm without murmurs, rubs, or 
gallops.  The pertinent diagnoses included the following: (1) 
asthma, and (2) gastroesophageal reflux disorder.  The 
appellant also underwent pulmonary function testing and the 
testing was interpreted as showing a normal spirometry.  

In February 2001, Dr. M., the physician who had conducted the 
appellant's November 1997 and October 2000 VA examinations, 
submitted an addendum to his November 1997 examination 
report.  At that time, Dr. M. stated that he had reviewed two 
large volumes of the appellant's claims file, including 
statements of treatment from June 16, 1994 to July 2, 1994, 
the November 1997 VA examination report, and other medical 
data.  Based on the available medical data, Dr. M. concluded 
that there was no data showing evidence of exercise-induced 
asthma during service and that objective data provided no 
basis to attribute the current exercise-induced asthma to in-
service treatment.  Dr. M. noted that his opinions were based 
on the available medical data.   

In January 2001, the RO received outpatient treatment records 
from the Shreveport VAMC, from June 1997 to December 2000.  
The records reflect that in December 2000, the appellant was 
examined.  The pertinent diagnosis was of asthma, stable on 
present medication.  

In November 2002, the appellant underwent a VA respiratory 
examination.  At that time, the examining physician noted 
that the appellant's claims file was not initially available 
for review.  The examiner stated that the appellant had a 
history of exercise-induced asthma that was moderate to 
severe.  The appellant indicated that in June 1994, he was 
stationed in Jordan while serving with the Louisiana National 
Guard.  He reported that while he was in Jordan, he developed 
a dry cough and was seen daily for three weeks because his 
cough would not clear up.  The appellant noted that in 
addition to the cough, he had associated symptoms of 
shortness of breath and some chest pain with coughing.  
According to the appellant, his treating physician thought 
that he had pneumonia, but was not sure because there were no 
x-ray machines available.  The appellant stated that 
following his return to the United States, he continued to 
suffer from a cough.  He indicated that after some testing, 
he was diagnosed with exercise-induced asthma.  According to 
the appellant, while he was in Jordan, he was exposed to a 
lot of dust which aggravated his coughing.  Following the 
physical examination, the examiner diagnosed the appellant 
with exercise-induced asthma, moderate.  A subsequent chest 
x-ray and spirogram were evaluated as normal.  In an addendum 
to the November 2002 examination report, the examiner from 
the appellant's November 2002 VA examination stated that she 
had reviewed the appellant's claims file.  The examiner 
opined that it was at least as likely as not that the 1994 
episode of coughing while working in a dusty environment for 
the National Guard in Jordan represented the onset of the 
appellant's exercise-induced asthma.  According to the 
examiner, since that time, the appellant had had a chronic 
cough, one episode of stridor in October 1996 associated with 
PFT's (pulmonary function tests), and required chronic 
treatment for asthma which was currently moderate.  

In December 2002, the Board received outpatient treatment 
records from the Shreveport VAMC, from August 2000 to 
November 2002.  The records show intermittent treatment for 
the appellant's exercise-induced asthma.   

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 1131, 
1137, 5107 (West 1991); 38 C.F.R. § 3.303 (2002).  An injury 
is not incurred "in the line of duty" if it was the result 
of the veteran's own willful misconduct or was a result of 
his or her abuse of alcohol.  38 C.F.R. § 3.1(m).  A service 
department finding that an injury occurred in the line of 
duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by 
the VA.  Id.; see Kinnaman v. Principi, 4 Vet. App. 20, 28 
(1993) (Coast Guard determination that veteran's eye disease 
was incurred in the line of duty binding on the VA pursuant 
to regulation).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the Board recognizes that the evidence 
of record shows that there are discrepancies in the medical 
opinions regarding the question of whether the appellant's 
currently diagnosed exercise-induced asthma is related to his 
period of military service, specifically to his period of 
ACDUTRA from June 16, 1994 to July 2, 1994.  In this regard, 
the Board observes that in the appellant's November 1997 VA 
respiratory examination, the appellant was diagnosed with 
exercise-induced asthma.  At that time, Dr. M. initially 
stated that although he could not find any reference to 
treatment of respiratory problems in 1993, while the 
appellant was in the Persian Gulf area, it was his opinion 
that the appellant's symptoms suggested "that that was the 
onset of his current" difficulties, which had been termed by 
the pulmonary physicians as exercise-induced asthma.  Thus, 
Dr. M. concluded that there was a relationship between the 
appellant's Persian Gulf service and the current exercise-
induced asthma.  However, the Board notes that in a February 
2001 addendum to the November 1997 VA respiratory 
examination, Dr. M. stated that he had reviewed two large 
volumes of the appellant's claims file, and that based on the 
available medical data, it was his opinion that there was no 
data showing evidence of exercise-induced asthma during 
service and that objective data provided no basis to 
attribute the current exercise-induced asthma to in-service 
treatment.  The Board further observes that in the 
appellant's July 1999 VA ENT examination, the examiner stated 
that the appellant's examination revealed no apparent ENT 
disease at the present time, and that it was possible that 
the appellant had GERD which would have produced the chronic 
cough that he had had since the onset of his problem.   

The Board notes that in the appellant's most recent VA 
respiratory examination, dated in November 2002, the 
diagnosis was of exercise-induced asthma, moderate.  In 
addition, in an addendum to the November 2002 examination 
report, the examiner from the appellant's November 2002 VA 
examination stated that she had reviewed the appellant's 
claims file and that it was her opinion that it was at least 
as likely as not that the 1994 episode of coughing while 
working in a dusty environment for the National Guard in 
Jordan represented the onset of the appellant's exercise-
induced asthma.  According to the examiner, since that time, 
the appellant had had a chronic cough, one episode of stridor 
in October 1996 associated with PFT's, and required chronic 
treatment for asthma which was currently moderate.

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002), in order for a claimant to 
prevail, there need not be a preponderance of the evidence in 
the veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In the instant case, the Board recognizes 
that the appellant's service medical records from his period 
of ACDUTRA, from June 16 to July 2, 1994, are sparse and 
essentially consist of one copy of a treatment record, dated 
in June 1994, which shows that at that time, the appellant 
was treated for a cough, and a history of pneumonia was 
noted.  In this regard, the Board observes that according to 
the VA examiner from the appellant's November 2002 VA 
respiratory examination, following this period of ACDUTRA, 
the appellant continued to suffer from a cough and was 
eventually diagnosed with exercise-induced asthma.  Thus, in 
light of the above, the Board concludes that the medical 
opinion from the VA examiner, from the appellant's November 
2002 VA respiratory examination, that the appellant's 
currently diagnosed exercise-induced asthma had its onset 
during his period of ACDUTRA, is not speculative and 
demonstrates more than a remote possibility of a causal 
connection between the appellant's current exercise-induced 
asthma and his period of ACDUTRA in 1994, at which time he 
was treated for a cough.  Therefore, in consideration of the 
aforementioned evidence, the Board finds that the evidence 
for and against the appellant's claim for service connection 
is in a state of relative equipoise.  With reasonable doubt 
resolved in the appellant's favor, entitlement to service 
connection is warranted.  


ORDER

Entitlement to service connection for exercise-induced asthma 
is granted.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

